Filed 4/20/16 P. v. Clark CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B266146
                                                                          (Super. Ct. No. 2011022622)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
EDWARD PAUL CLARK,
     Defendant and Appellant.


                   Edward Paul Clark appeals from a June 11, 2015 court order approving a
written waiver in which appellant admitted violating Post Release Community
                                                                 1
Supervision (PRCS; Pen. Code, § 3450 et seq.) and agreed to serve 120 days county jail.
(§§ 3455, subd. (a); 1203.2, subd. (b)(1).) Appellant contends that the waiver must be set
aside because he was not advised of his right to counsel or provided a Morrissey-
compliant probable cause hearing. (Morrissey v. Brewer (1972) 408 U.S. 471 [33
L.Ed.2d 484] (Morrissey) We affirm.
                                                Procedural History
                   In 2011, appellant was convicted by plea of corporal injury to a
spouse/cohabitant (§ 273.5, subd. (a)) and granted 36 months probation. On March 17,
2014, the trial court revoked and terminated probation, and sentenced appellant to two



1
    All statutory references are to the Penal Code unless otherwise stated.
years state prison. Appellant was released from prison two months later and placed on
PRCS.
               On May 19, 2015, appellant was arrested for violating his PRCS terms, i.e.,
not reporting as directed, using methamphetamine, failing to submit to drug testing, and
not participating in substance abuse counseling. The Ventura County Probation Agency
conducted a probable cause hearing on May 20, 2015, determined there was probable
cause for the alleged violation, and advised appellant that the proposed recommendation
was a 120 day county jail sanction. Appellant waived in writing his right to counsel and
a formal revocation hearing, admitted violating PRCS, and agreed to serve 120 days
county jail.
               On May 28, 2015, the Ventura County Probation Agency filed a petition for
revocation of PRCS and appellant's written waiver. On June 11, 2015, the trial court
approved the written waiver and PRCS modification for 120 days county jail. (§§ 3455,
subd. (a); 1203.2, subd. (b)(1).)
                                        Discussion
               The PRCS revocation procedures here utilized are consistent with
constitutional, statutory, and decisional law. These procedures do not violate concepts of
equal protection or due process of law. We so held in People v. Gutierrez (2016) 245
Cal.App.4th 393, 402.) We follow our own precedent. Appellant's contentions are
without merit.

               The judgment (order approving written waiver and modifying PRCS) is
affirmed.
               NOT TO BE PUBLISHED.


                                                        YEGAN, J.
We concur:


               GILBERT, P.J.

               PERREN, J.

                                             2
                                Jeffrey G. Bennett, Judge

                           Superior Court County of Ventura

                          ______________________________


             Stephen P. Lipson, Public Defender and Michael C. McMahon, Chief
Deputy, for Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Chung L. Mar, Deputy Attorney General,
for Plaintiff and Respondent.